Title: Editorial Note
From: 
To: 


       Today we would probably call this action tort for loss of consortium by seduction. In 18th-century England and Massachusetts, the cuckold’s remedy was an action of trespass for an assault on his wife, better known as “criminal conversation,” or just “crim. con.” Adams represented the defendant Little in the Inferior Court, and the testimony recorded in his minute fairly states the story. Further details emerge from the file of the divorce suit which Dougherty was prosecuting simultaneously with his action at law.
       Dissatisfied with the £60 verdict in the Inferior Court, Dougherty appealed to the April 1768 Charlestown Superior Court; there, with Adams no longer representing Little, the jury awarded Dougherty £400 and £27 4s. 9d. costs. Meanwhile the grand jury indicted Mrs. Dougherty and Little twice, once for adultery and once for lewd, lascivious, and wanton behavior. Finally, the Governor and Council, sitting in exercise of their exclusive jurisdiction in divorce, on 15 June 1768 granted Dougherty an uncontested divorce a vinculo, a copy of the Superior Court judgment being a part of the evidence “by which it appears that the said James [Dougherty] hath fully proved his libel.”
      